Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.
Claims 22-24 have been newly added. Claims 1-24 are now pending for examination.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539).

Referring to claim 1, DAVAR et al. teaches a method, comprising:
obtaining, at a computer system, a dataset associated with a customer (It will also be appreciated that the system will be used by an employee, automated search tools or a broker to search on behalf of the first organization, see DAVAR et al., Para. 113, the engine determines or receives identification data for the first organization or at least some attribute data for the DAVAR et al., Para. 116);
analyzing, using a processor of the computer system, the dataset to identify a set of characteristics of the dataset, the set of characteristics comprising statistical values calculated based at least in part on the dataset (the system may be implemented to calculate metrics, aggregate attributes, and output data only from those relationships where the confidence score is beyond a threshold value, see DAVAR et al., Para. 175. Each selected attribute value or combined attribute values (that also describe hidden third organizations), will only be output if the total number of matching organizations is greater than the number matching third organizations, see DAVAR et al., Para. 210); and
presenting the subset of the characteristics to the customer with a visualization of the dataset (Certain quantifiable attribute data may be aggregated and displayed as graphs and charts, see DAVAR et al., Para. 141).
However, DAVAR et al. does not explicitly teach
metadata of the dataset, provided with the dataset, wherein the metadata comprises descriptive information for at least some data of the dataset, at least a portion of the descriptive information corresponding to structure data comprised in the dataset;
selecting a subset of the characteristics based at least in part on the metadata of the dataset and at least one user preference associated with the customer.
Sakamoto et al. teaches 
metadata of the dataset, provided with the dataset (obtains the first metadata of each song from the server 14, see Sakamoto et al., Para. 65, obtains the second metadata of the song in question from the server 14, see Sakamoto et al., Para. 68), wherein the metadata is based at least in part on content of the dataset, at least a portion of the descriptive information corresponding to structure data comprised in the dataset (the second metadata includes a music ID and a plurality of feature quantities of features. Examples of features include a tempo of a song, the degree how much a sound having a particular frequency is included in a song, and the degree how many times a particular keyword appears in an explanatory text of a song, see Sakamoto et al., Para. 54);
selecting a subset of the characteristics based at least in part on the metadata of the dataset and at least one user preference associated with the customer (selects songs according to the degree of similarity between the feature vector of each song and the preference vector of the user, see Sakamoto et al., Para. 76, select content based on metadata of the selected template, metadata of content, and a user preference with respect to each category of the metadata of content, see Sakamoto et al., Claim 35, in addition to teaching of characteristics from DAVAR et al.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al., to have metadata of the dataset, provided with the dataset, wherein the metadata comprises descriptive information for at least some data of the dataset, at least a portion of the descriptive information corresponding to structure data comprised in the dataset; selecting a subset of the characteristics based at least in part on the metadata of the dataset and at least one user preference associated with the Sakamoto et al., to have recommendation various types of contents (Sakamoto et al., Para. 4).
	As to claim 2, DAVAR et al. teaches 
the metadata associated with the dataset includes a natural language name for a data element of the dataset (Identification data that enable the system to identify the organization. Identification data includes data such as legal name, parent company name, CEO's name, office address, IP address, logos, brand names, or company registration number, see DAVAR et al., Para. 95. The agent scrapes the webpage or document, using natural language processing, to determine whether there is support for the relationship as claimed. The scraper can search the metadata in the document markup language for both organization's names, links to their home pages, or to logos which are then cross-reference to a library. The agent scrapes the text for the names of the organizations and words or phrases indicative of a business connection, see DAVAR et al., Para. 160); and
the subset of the characteristics are presented to the customer in a natural language format (the aggregated attribute data is displayed as a natural language statement about the third organizations to provide a user-friendly output, see DAVAR et al., Para. 144).	As to claim 3, DAVAR et al. teaches the set of characteristics includes a relationship with another dataset (aggregating the attribute data of client organizations associated with the identified relationships across a plurality of attribute values, see DAVAR et al., Para. 21, for accessing a database storing business relationships between organizations, see DAVAR et al., DAVAR et al. teaches a system comprising:
one or more processors (processor, see DAVAR et al., Para. 62); and
a memory (memory, see DAVAR et al., Para. 62) storing instructions that, as a result of being executed by the one or more processors, cause the system to:
obtain a dataset (It will also be appreciated that the system will be used by an employee, automated search tools or a broker to search on behalf of the first organization, see DAVAR et al., Para. 113, the engine determines or receives identification data for the first organization or at least some attribute data for the first organization,… Identification data can be used to determine attributes of the first organization, either with reference to the database or by scraping data from the Internet in real-time, see DAVAR et al., Para. 116);
analyze the dataset to identify a set of characteristics of the dataset (the system may be implemented to calculate metrics, aggregate attributes, and output data only from those relationships where the confidence score is beyond a threshold value, see DAVAR et al., Para. 175. Each selected attribute value or combined attribute values (that also describe hidden third organizations), will only be output if the total number of matching organizations is greater than the number matching third organizations, see DAVAR et al., Para. 210); 
provide the subset of the characteristics to the user (Certain quantifiable attribute data may be aggregated and displayed as graphs and charts, see DAVAR et al., Para. 141).
However, DAVAR et al. does not explicitly teach
select a subset of the characteristics based at least in part on metadata associated with the dataset and preferences of a user, wherein the metadata is provided with the dataset and the metadata comprises descriptive information for at least some data of the dataset.
Sakamoto et al. teaches 
select a subset of the characteristics based at least in part on metadata associated with the dataset and preferences of a user (selects songs according to the degree of similarity between the feature vector of each song and the preference vector of the user, see Sakamoto et al., Para. 76, select content based on metadata of the selected template, metadata of content, and a user preference with respect to each category of the metadata of content, see Sakamoto et al., Claim 35, in addition to teaching of characteristics from DAVAR et al.), wherein the metadata is provided with the dataset (obtains the first metadata of each song from the server 14, see Sakamoto et al., Para. 65, obtains the second metadata of the song in question from the server 14, see Sakamoto et al., Para. 68) and the metadata comprises descriptive information for at least some data of the dataset (the second metadata includes a music ID and a plurality of feature quantities of features. Examples of features include a tempo of a song, the degree how much a sound having a particular frequency is included in a song, and the degree how many times a particular keyword appears in an explanatory text of a song, see Sakamoto et al., Para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al., to have select a subset of the characteristics based at least in part on metadata associated with the dataset and preferences Sakamoto et al., to have recommendation various types of contents (Sakamoto et al., Para. 4).
	As to claim 9, DAVAR et al. teaches
determining the metadata based at least in part on a name of the dataset (the engine determines or receives identification data for the first organization or at least some attribute data for the first organization. In one embodiment, the engine receives data identifying the user's organization such as name, web domain, email address, IP address, or company registration number, etc., see DAVAR et al., Para. 116);
determining the metadata based at least in part on a name of a data field of the dataset (the engine determines or receives identification data for the first organization or at least some attribute data for the first organization. In one embodiment, the engine receives data identifying the user's organization such as name, web domain, email address, IP address, or company registration number, etc., see DAVAR et al., Para. 116).
	As to claim 11, DAVAR et al. teaches the subset of the characteristics that are provided to the user include a characteristic of the dataset presented in the form of a natural language insight describing the dataset (the aggregated attribute data is displayed as a natural language statement about the third organizations to provide a user-friendly output, see DAVAR et al., Para. 144).

DAVAR et al. teaches the subset of the characteristics that are provided to the user include a relationship with another dataset (aggregating the attribute data of client organizations associated with the identified relationships across a plurality of attribute values, see DAVAR et al., Para. 21, for accessing a database storing business relationships between organizations, see DAVAR et al., Para. 26. The similarity edge may include a text or code indicating the nature of the similarity (e.g. "small biotech peers", "large banks", "subsidiaries of XYZ Corp"). The nature of the similarity may be output to a user to indicate how organizations are similar, see DAVAR et al., Para. 104).
	Referring to claim 13, DAVAR et al. teaches a non-transitory computer-readable storage medium (memory, see DAVAR et al., Para. 62) with executable instructions stored thereon that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least, which recites the corresponding limitations as set forth in claim 5 above; therefore it is rejected under the same subject matter.
	As to claim 16, DAVAR et al. teaches 
determine a level of confidence for each characteristic in the set of characteristics (The agent may also determine a confidence score using heuristics, game theory, and behavioral modeling to determine, for example, the likelihood that the relationship is possible, whether a user is abusing the system, whether there was an error, or whether the relationship is different to the organization's normal specialism, see DAVAR et al., Para. 166); and
DAVAR et al., Para. 175).
	As to claim 17, DAVAR et al. teaches the subset of the characteristics includes a characteristic that identifies an outlier of the dataset (The agent may also determine a confidence score using heuristics, game theory, and behavioral modeling to determine, for example, the likelihood that the relationship is possible, whether a user is abusing the system, whether there was an error, or whether the relationship is different to the organization's normal specialism, see DAVAR et al., Para. 166); and
the level of confidence for the characteristic that identifies the outlier is a value related to the degree of the outlier (The agent may also determine a confidence score using heuristics, game theory, and behavioral modeling to determine, for example, the likelihood that the relationship is possible, whether a user is abusing the system, whether there was an error, or whether the relationship is different to the organization's normal specialism, see DAVAR et al., Para. 166).	As to claim 18, DAVAR et al. teaches the subset of the characteristics includes a characteristic that identifies a relationship with another dataset aggregating the attribute data of client organizations associated with the identified relationships across a plurality of attribute values, see DAVAR et al., Para. 21, for accessing a database storing business relationships DAVAR et al., Para. 26. The similarity edge may include a text or code indicating the nature of the similarity (e.g. "small biotech peers", "large banks", "subsidiaries of XYZ Corp"). The nature of the similarity may be output to a user to indicate how organizations are similar, see DAVAR et al., Para. 104); and
the level of confidence for the characteristic that identifies a relationship is a value related to the degree of the relationship between the dataset and the other dataset (Alternatively the system may be implemented to calculate metrics, aggregate attributes, and output data only from those relationships where the confidence score is beyond a threshold value, see DAVAR et al., Para. 1759).
	As to claim 19, DAVAR et al. teaches 
generate a document that describes the subset of the characteristics; and send the document to a client computer system (a web browser and the web server 12 may use the output data to create a formatted web page for display on the client device, see DAVAR et al., Para. 67, a webpage 70 is displayed in response to a request to see information related to company 'XYZ Marketing'. The webpage displays the company's profile in free text, graphics and the aggregated attribute values of its clients, see DAVAR et al., Para. 140).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to claims 1-3, 5, 9, 11-13 and 16-19 above, and in further view of GRIEVE et al. (U.S. Pat. Pub. 2015/0067553).
	As to claim 7, DAVAR et al. as modified does not explicitly teach
determine a base score for each characteristic in the set of characteristics, the base score based at least in part on a type of each characteristic; and
select the subset of the characteristics from the set of characteristics based at least in part on the base score of each characteristic.
GRIEVE et al. teaches 
determine a base score for each characteristic in the set of characteristics, the base score based at least in part on a type of each characteristic (generates a total score for the current column based on the data type score, distinct value score, query usage score (if it was generated for the current column), and column name score for the current column. In one embodiment, different ones of these scores can be weighted differently and have different amounts of influence on the computation of the current column's total score, see GRIEVE et al., Para. 49);
selecting the subset of the characteristics from the set of characteristics based at least in part on the adjusted score (device ranks the columns in the specified database (or other data source) according to their total scores determined in block 132. In block 136, the device displays at least a subset of the highest ranking columns to the user, see GRIEVE et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have determine a base score for each characteristic in the set of characteristics, the base score based at least in GRIEVE et al., to reduce the size of the data stored in the warehouse and the time required to generate and move the back-up data (GRIEVE et al., Para. 70).

As to claim 15, DAVAR et al. teaches
identify a name for each data field in the dataset (Identification data that enable the system to identify the organization. Identification data includes data such as legal name, parent company name, CEO's name, office address, IP address, logos, brand names, or company registration number, see DAVAR et al., Para. 98);
identify a data type for each data field of the dataset (example relational data scheme showing the connections between tables, fields of each record in each table and data type for each field, see DAVAR et al., Para. 91).
However, DAVAR et al. as modified does not explicitly teach
generate a score for each characteristic of the dataset based at least in part on the name and the type of each data field associated with each characteristic; and
select the subset of the characteristics based at least in part on the score of each characteristic.
GRIEVE et al. teaches 
generate a score for each characteristic of the dataset based at least in part on the name and the type of each data field associated with each characteristic (generates a total GRIEVE et al., Para. 49); and
select the subset of the characteristics based at least in part on the score of each characteristic (device ranks the columns in the specified database (or other data source) according to their total scores determined in block 132. In block 136, the device displays at least a subset of the highest ranking columns to the user, see GRIEVE et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have generate a score for each characteristic of the dataset based at least in part on the name and the type of each data field associated with each characteristic; and select the subset of the characteristics based at least in part on the score of each characteristic, as taught by GRIEVE et al., to reduce the size of the data stored in the warehouse and the time required to generate and move the back-up data (GRIEVE et al., Para. 70).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to 1-3, 5, 9, 11-13 and 16-19 above, and in further view of Emlet et al. (U.S. Pat. Pub. 2005/0004947).
	As to claim 6, DAVAR et al. as modified teaches
the system provides the subset of the characteristics to the user (displaying identity data of clients to a user, see DAVAR et al., Para. 37. Certain quantifiable attribute data may be aggregated and displayed as graphs and charts, see DAVAR et al., Para. 141).
However, DAVAR et al. as modified does not explicitly teach the dataset is data provided by the user.
Emlet et al. teaches the dataset is data provided by the user (uploading data supplied by the user to a customer unique database structure, see Emlet et al., Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to the dataset is data provided by the user, as taught by Emlet et al., to have improved reporting system and delivery method to provide greater flexibility for organizations. (Emlet et al., Para. 6).
	As to claim 14, DAVAR et al. as modified teaches 
the system provides the subset of the characteristics to the user (displaying identity data of clients to a user, see DAVAR et al., Para. 37. Certain quantifiable attribute data may be aggregated and displayed as graphs and charts, see DAVAR et al., Para. 141).
However, DAVAR et al. as modified does not explicitly teach the dataset is data uploaded by the user to the computer system.
Emlet et al. teaches the dataset is data uploaded by the user to the computer system (uploading data supplied by the user to a customer unique database structure, see Emlet et al., Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have the dataset is data uploaded by the user to the computer system, as taught by Emlet et al., to have improved reporting system and delivery method to provide greater flexibility for organizations. (Emlet et al., Para. 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to 1-3, 5, 9, 11-13 and 16-19 above, and in further view of Caldwell et al. (U.S. Pat. Pub. 2002/0095411).
	As to claim 10, DAVAR et al. as modified does not explicitly teach 
generating a hypertext markup language web page that describes the subset of the characteristics; 
sending the hypertext markup language web page to a client computer system; and
causing the client computer system to display the hypertext markup language web page in a web browser.
However, Caldwell et al. teaches 
Caldwell et al., Para. 19, generate a web page (31) that displays and explains the product rankings, or displays and explains a comparison between several products, see Caldwell et al., Para. 32);
sending the hypertext markup language web page to a client computer system (interacts with the Synthesizer (28) via a web browser and web server (29), see Caldwell et al., Para. 32); and 
causing the client computer system to display the hypertext markup language web page in a web browser (generate a web page (31) that displays and explains the product rankings, or displays and explains a comparison between several products, see Caldwell et al., Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have generating a hypertext markup language web page that describes the subset of the characteristics; sending the hypertext markup language web page to a client computer system; and causing the client computer system to display the hypertext markup language web page in a web browser, as taught by Caldwell et al., to have automatically generated natural language to facilitate the comparison of products, and to convey and explain its recommendations (Caldwell et al., Para. 9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to claims 1-3, 5, 9, 11-13 and 16-19 above, and in further view of Murray et al. (U.S. Pat. Pub. 2011/0225159).
	As to claim 20, DAVAR et al. as modified does not explicitly the relationship to the other dataset is a correlation with the other dataset or a period-over-period comparison with the other dataset.
However, Murray et al. teaches the relationship to the other dataset is a correlation with the other dataset or a period-over-period comparison with the other dataset (displaying an output of a similarity between the document node that has been selected, and the at least one filtered document node that has not been selected, thereby displaying a semantic relationship between the document node that has been selected and the at least one filtered document node that has not been selected., see Murray et al., Claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have the subset of the characteristics that are provided to the user include a relationship with another dataset, as taught by Murray et al., to efficiently retrieve relevant search results, and to make new semantic connections between documents (Murray et al., Para. 2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to Belov et al. (U.S. Pat. Pub. 2016/0154884).

As to claim 21, DAVAR et al. teaches determining a score for the insight, the score based at least in part on the metadata (The agent may also determine a confidence score using heuristics, game theory, and behavioral modeling to determine, see DAVAR et al., Para. 166).
However, DAVAR et al. as modified does not explicitly
identifying an insight related to data discussed in a conversation between two or more persons, the data belonging to the dataset;
as a result of determining that the score is greater than a threshold value,
providing the insight to at least one of the two or more persons.
However, Belov et al. teaches
identifying an insight related to data discussed in a conversation between two or more persons (retrieving and displaying user-generated content in search results. In some examples, user-generated content can include content that is generated using one or more social computer-implemented services. Example social computer-implemented services can include a social networking service, an electronic messaging service, a chat service, a micro-blogging service, a blogging service and a digital content sharing service. In some examples, the user-generated content can include content that is provided in electronic messages, chat sessions, posts to social networking services, content posted to sharing services (e.g., photo sharing services) and/or content posted to a blogging service.), the data belonging to the dataset (The search system receives a search query from a user (302), see Belov et al., Para. 17. For example, Belov et al., Para. 37); and
as a result of determining that the score is greater than a threshold value (if the post score of the user generated content is greater than or equal to a threshold post score, see Belov et al., Para. 54),
providing the insight to at least one of the two or more persons (if the post score of the user generated content is greater than or equal to a threshold post score, the user-generated content is displayed as a search result, see Belov et al., Para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have identifying an insight related to data discussed in a conversation between two or more persons, the data belonging to the dataset; as a result of determining that the score is greater than a threshold value, providing the insight to at least one of the two or more persons, as taught by Belov et al., to improve search results.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over DAVAR et al. (U.S. Pat. Pub. 2016/0132800) in view of Sakamoto et al. (U.S. Pat. Pub. 2015/0006539) as applied to claims 1-3, 5, 9, 11-13 and 16-19 above, and in further view of Balakrishnan et al. (U.S. Pat. Pub. 2014/0195550).

As to claim 22, (DAVAR et al. as modified does not explicitly teach identifies at least a portion of a formatting for the structured data.
Balakrishnan et al. teaches identifies at least a portion of a formatting for the structured data (metadata: … a file format, see Balakrishnan et al., Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DAVAR et al. as modified, to have identifies at least a portion of a formatting for the structured data, as taught by Balakrishnan et al., to reduce the size of the data stored in the warehouse and the time required to generate and move the back-up data (Balakrishnan et al., Para. 70).

Claim 23 is rejected under the same rationale as stated in the claim 22 rejection.

Claim 24 is rejected under the same rationale as stated in the claim 22 rejection.

Response to Argument
	Applicant’s remarks filed on 11/04/2021 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168